> CORPORATE P R O F I L E < Southern Missouri Bancorp, Inc. (NASDAQ: SMBC) is the holding company for Southern Bank. The Company reported record earnings and asset growth in fiscal 2010, posted strong deposit growth, and maintained sound asset quality, thriving in a difficult environment. >TABLE ofCONTENTS< Letter to Shareholders 2 Common Share Data 7 Financial Review 8 Report of Independent Registered Public Accounting Firm 19 Consolidated Financial Statements 20 Notes to Consolidated Financial Statements 26 Corporate and Investor Information 48 Directors and Officers 49 > FINANCIAL SUMMARY < CHANGE(%) EARNINGS (dollars in thousands) Net interest income Provision for loan losses -19.6 Noninterest income Noninterest expense Income taxes -20.5 Net income Effective dividend on preferred shares Net income available to common stockholders PER COMMON SHARE Net income: Basic Diluted Tangible book value Closing market price Cash dividends declared - AT YEAR-END (dollars in thousands) Total assets Loans, net of allowance Reserves as a percent of nonperforming loans 1,358 % 502 % Deposits Stockholders’ equity FINANCIAL RATIOS Return on average common stockholders’ equity 11.85 % 11.38 % Return on average assets Net interest margin Efficiency ratio Allowance for loan losses to loans Equity to average assets at year-end OTHER DATA(1) Common shares outstanding Average common and dilutive shares outstanding Common stockholders of record Full-time equivalent employees Assets per employee (in thousands) Banking offices 14 10 [1] >LETTER to SHAREHOLDERS< Dear Shareholder, Southern Missouri Bancorp continued its strong performance in fiscal 2010, thriving in a difficult environment. We achieved record profitability and record asset growth, progressed towards a significant shift in our funding strategies, integrated our new northeast Arkansas branches, and continued to build shareholder value. For fiscal 2010, net income available to common shareholders was $4.1 million, up 16.1% from fiscal 2009, and was $1.95 per diluted share, up from $1.67 in the prior year.The Company generated a return on average common equity of 11.8% and a return on average assets of 0.88% for fiscal 2010, both up slightly from fiscal 2009 results.We accomplished this with a 15.7% increase in net interest income, as we grew earning assets by 19.0%, offsetting a 10 basis point decline in our margin.Our efficiency ratio was 64.4%, up from last year, as we incurred expenses to bring new facilities into our network, continued to pay more in FDIC premiums as a result of base assessment rate increases, and incurred some one-time charges related to asset retirement and early redemption of long-term debt. Return on common equity remains ahead of peer banks Our ROE was up slightly as competitor banks continued to struggle. (1) Peer data is based on the average year-end figures (December) from SNL DataSource’s Index of publicly traded commercial banks and thrifts with assets of $100 million to $1 billion, headquartered in Missouri, Arkansas, Illinois, Iowa, Kansas, Kentucky, Nebraska, Oklahoma, and Tennessee. SMBC data is as of fiscal year-end (June). [2] Our deposit portfolio exceeded even our own optimistic growth projections for fiscal 2010, and was up $110.9 million, or 35.6%. This growth resulted primarily from our popular Kasasa-branded rewards checking product, attractively-priced savings accounts in our new Arkansas markets, other checking accounts (both interest-bearing and noninterest-bearing), and deposits acquired in our July merger.We have been successful over the last 18 months in making a significant shift away from wholesale funding through strong growth in transaction accounts. In that time period, Federal Home Loan Bank borrowings are down $49.2 million, while transaction account balances are up $62.8 million. The loan portfolio grew $49.7 million, or 13.5%, in fiscal 2010, with much of the growth in commercial real estate, construction, and commercial operating and equipment loans.Agricultural lending continued to account for a significant amount of the commercial growth, and increased $15.4 million, or 31.6%, during the year. Continued steady growth in our core business Deposit growth was above-trend as we made a strategic shift in our funding goals. Early in the year, we expanded into the Jonesboro and Paragould, Arkansas, markets as we completed our acquisition of a small northeast Arkansas financial institution. We’ve made significant progress cleaning up acquired problem assets, and have seen strong deposit growth in those markets. Additionally, we’re starting to see improvement in loan origination, which we believe will contribute to growth for fiscal 2011. [3] We improved book value per common share by 11.6% and tangible book value per common share by 12.1% in fiscal 2010.As the financial markets stabilized and our results held up, our stock price benefited, up 50.9%, compared to an increase of 13.0% in the SNL Bank Index and a decline of 11.4% in the SNL Micro Cap Bank Index.Meanwhile, we paid a dividend that represented a 3.2% return on our June 30, 2010, closing stock price of $15.01, and a 3.8% return on our average closing stock price for fiscal 2010. Tangible Book Value per share growth beats peers We have regularly exceeded our peer banks (1) in this key measure of shareholder value. In December 2008, the Company accepted an investment of $9.6 million from the U.S. Treasury under the terms of its Capital Purchase Program, one component of the Troubled Asset Relief Program.While we were well in excess of capital levels necessary to be classified as “well-capitalized,” we believed we could put the capital to use in a manner that would help to accomplish Treasury’s stated objectives – increasing the flow of financing to U.S. businesses and consumers, and supporting the U.S. economy.We utilized this capital by leveraging it to expand our loan and investment portfolios, meeting the Treasury’s objectives of increasing the flow of financing.And, we’ve also supported the economy through the acquisition of what was a troubled financial institution in northeast Arkansas.That institution had significantly reduced new lending activity in the periods leading up to the acquisition, and disclosed in its proxy materials to its shareholders that it was a likely failure candidate absent the acquisition. The Company is currently reviewing options to raise capital to redeem the Treasury’s preferred shares, and to build a war chest to be ready to take advantage of future opportunities, which we expect to continue to become available in the coming years.We have an interest in using this troubled environment to complete deals that make sense for our organization – improving our growth opportunities, demographics, and profitability – at pricing that has not always been available.We would be willing to consider deals that include FDIC assistance through the receivership process, or, like our recent acquisition, do not. [4] While the national economy appears to begin a fragile recovery, our local markets have remained relatively stable, and we’ve had fewer asset quality issues as a result. But our credit quality exceeds peers within our market area, also, and we attribute that to a strict focus on strong underwriting of quality loans. Despite the July 2009 acquisition of a troubled financial institution, we continued to show very solid asset quality. Credit quality is sound Problem assets increased, but credit quality remained relatively strong. Our goals for 2011 include Ø Opening a new loan production office in Springfield, Missouri.Springfield is an attractive market located in southwest Missouri, outside our current footprint, and a logical next step for our organization to accomplish several strategic objectives: continued sound asset growth, meeting loan portfolio composition targets, and improving our market demographics. Ø Improving profitability of our newly-acquired Arkansas branches.After working through many of the acquired problem assets, it’s time to take advantage of our opportunities in those markets to achieve sound loan growth and contribute to the Company’s bottom line. Ø Enhancing our efficiency.The legal and operational impact of the acquisition, the bank’s name change, and the costs of working through acquired problem assets, as well as an early payoff of a Federal Home Loan Bank (FHLB) advance, all contributed to increase our efficiency ratio to a level that does not meet our target.We see opportunities forimprovement in this area in 2011. Efficiency remains ahead of peers But this is a ratio we intend to improve upon in 2011. Ø Continuing to build shareholder value.We believe our stock represents an attractive value for current and potential shareholders, and while we’d like to see better multiples, we know that if the Company continues to post solid returns, the stock price should, over time, move proportionally. [5] It was a great year, and I can’t say enough about the hard work of our employees, officers, and our board of directors in 2010.Many industry experts foresee a much different landscape in community banking over the next several years, as regulatory reform increases the burden on small banks and accelerates the consolidation already underway.We know that achieving this consistent level of profitability will be more difficult going forward, and our employees are working to address many new issues as this letter goes to press.Nothing will come easily in 2011, but I know that we’ll be equal to the challenges that are ahead. I thank you, our shareholders, for your confidence in Southern Missouri Bancorp, and I trust you will find these results to be worthy of your investment. And, last but not certainly not least, I am so appreciative of our many loyal and valued customers.We take seriously the idea that they are partners in our success, and that we are partners in theirs, and we look forward to much future success in 2011 and beyond. /s/ Greg Steffens GREG STEFFENS PRESIDENT and CHIEF EXECUTIVE OFFICER SOUTHERN MISSOURI BANCORP, INC. PLEASE JOIN US at our 2010 Annual Meeting, where shareholders and those considering investing in Southern Missouri Bancorp, Inc. will hear management review this year’s performance in detail and discuss our plans to achieve continued superior results. ANNUAL MEETING MONDAY, OCTOBER 18, 2:00 AM CHAMBER OF COMMERCE BUILDING 1, POPLAR BLUFF, MISSOURI [6] >COMMON SHARE DATA< The common stock of the Company is listed on the NASDAQ Stock Market under the symbol “SMBC.” The following bar graph sets forth the high, low and closing market prices of thecommon stock for the last three fiscal years. The following table sets forth per share market price and dividend information for the Company’s common stock. As of June 30, 2010, there were approximately 280 common stockholders of record. This does not reflect the number of persons or entities who hold common stock in nominee or “street name.” Fiscal 2010 High Low Close Book Value At End of Period Market Price To Book Value Dividends Declared 4th Quarter (6-30-10) $16.75 $ 14.15 $15.01 86.31% 3rd Quarter (3-31-10) $14.50 $ 11.80 $14.20 $17.07 83.19% 2nd Quarter (12-31-09) $11.80 $ 10.80 $11.75 $16.65 70.57% 1st Quarter (9-30-09) $12.15 $9.39 $10.80 $16.40 65.85% Fiscal 2009 4th Quarter (6-30-09) $11.00 $8.99 $9.95 63.86% 3rd Quarter (3-31-09) $11.70 $10.80 $15.16 71.24% 2nd Quarter (12-31-08) $14.91 $9.87 $11.09 $14.75 75.19% 1st Quarter (9-30-08) $15.01 $12.36 $13.05 $14.23 91.71% Fiscal 2008 4th Quarter (6-30-08) $15.89 $11.21 $15.49 $13.95 111.04% 3rd Quarter (3-31-08) $15.10 $12.75 $15.10 $13.95 108.24% 2nd Quarter (12-31-07) $15.02 $12.75 $13.99 $13.76 101.67% 1st Quarter (9-30-07) $15.25 $14.45 $14.96 $13.35 112.06% Any future dividend declarations and payments are subject to the discretion of the Board of Directors of the Company. The ability of the Company to pay dividends on its common stock depends primarily on the ability of the Bank to pay dividends to the Company. For a discussion of the restrictions on the Bank’s ability to pay dividends, see Note 12 of Notes to Consolidated Financial Statements included elsewhere in this report. [7] >FINANCIAL REVIEW< BUSINESS OF THE COMPANY AND THE BANK Southern Missouri Bancorp, Inc. (Southern Missouri or Company) is a Missouri corporation and owns all of the outstanding stock of Southern Bank (the Bank). The Company’s earnings are primarily dependent on the operations of the Bank. As a result, the following discussion relates primarily to the operations of the Bank. The Bank was originally chartered by the State of Missouri in 1887 and converted from a state-chartered stock savings and loan association to a Federally-chartered stock savings bank in 1995. In 1998, the Bank converted its charter to a state-chartered stock savings bank. Finally, in 2004, the Bank converted to a state chartered trust company with banking powers. The Bank’s deposit accounts are generally insured up to a maximum of $250,000 under current law by the Deposit Insurance Fund (DIF), which is administered by the Federal Deposit Insurance Corporation (FDIC). The Bank’s primary business consists of attracting deposits from the communities it serves and investing those funds in loans secured by one- to four-family residences, commercial real estate, commercial business and consumer loans. The Company’s results of operations are primarily dependent on its net interest margin, which is the difference between the average yield on loans, mortgage-related securities and investments and the average rate paid on deposits, securities sold under agreements to repurchase and borrowings. The net interest margin is affected by economic, regulatory and competitive factors that influence interest rates, loan demand and deposits. Lending activities are funded through the attraction of deposit accounts consisting of checking accounts, passbook and statement savings accounts, money market deposit accounts, certificate of deposit accounts with terms of 60 months or less, securities sold under agreements to repurchase, advances from the Federal Home Loan Bank of Des Moines, and, to a lesser extent, brokered deposits. As of June 30, 2010, the Bank conducted its business through its home office located in Poplar Bluff and thirteen full service branch facilities in Poplar Bluff (2), Van Buren, Dexter, Kennett, Doniphan, Sikeston, Matthews, and Qulin, Missouri, and Paragould, Jonesboro, Leachville, and Brookland, Arkansas. (dollars in thousands) At June 30 Financial Condition Data: Total assets $ Loans receivable, net Mortgage-backed securities Cash, interest-bearing deposits and investment securities Deposits Borrowings Subordinated debt Stockholders’ equity (dollars in thousands, except per share data) For The Year Ended June 30 Operating Data: Interest income $ Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Noninterest expense Income before income taxes Income taxes Net income $ Less: effective dividend on preferred stock - - Net income available to common stockholders $ Basic earnings per share available to common stockholders $ Diluted earnings per share available to common stockholders $ Dividends per share $ [8] >FINANCIAL REVIEW(continued)< At June 30 Other Data: Number of: Real estate loans Deposit accounts Full service offices 14 10 9 9 9 At Or For The Year Ended June 30 Key Operating Ratios: Return on assets (net income divided by average assets) % Return on average common equity (net income available to common stockholders divided by average common equity) Average equity to average assets Interest rate spread (spread between weighted average rate on all interest-earning assets and all interest-bearing liabilities) Net interest margin (net interest income as a percentage of average interest-earning assets) Noninterest expense to average assets Average interest-earning assets to average interest-bearing liabilities Allowance for loan losses to gross loans (1) Allowance for loan losses to nonperforming loans (1) Net charge-offs (recoveries) to average outstanding loans during the period ) Ratio of nonperforming assets to total assets (1) Common shareholder dividend payout ratio (common dividends as a percentage of earnings available to common shareholders) (1) At end of period [9] >FINANCIAL REVIEW(continued)< Management’s Discussion and Analysis of Financial Condition and Results of Operations OVERVIEW Southern Missouri Bancorp, Inc. is a Missouri corporation originally organized for the principal purpose of becoming the holding company of Southern Missouri Savings Bank. The Bank converted from a Federally-chartered stock savings bank to a state-chartered stock savings bank effective February 17, 1998. The Company’s state of incorporation changed from Delaware to Missouri effective April 1, 1999. On June 4, 2004, the Bank converted to a state chartered trust company with banking powers, and the Company became a bank holding company supervised by the Federal Reserve. On June 1, 2009, the Bank changed its name to Southern Bank. The principal business of Southern Bank consists of attracting deposits from the general public and using such deposits along with advances from the Federal Home Loan Bank of Des Moines (FHLB) to finance mortgage loans secured by one- to four-family residences, commercial real estate loans and commercial business loans. These funds have also been used to purchase investment securities, mortgage-backed securities (MBS), U.S. government and federal agency obligations and other permissible securities. Southern Bank’s results of operations are primarily dependent on the levels of its net interest margin and noninterest income, and its ability to control operating expenses. Net interest margin is dependent primarily on the difference or spread between the average yield earned on interest-earning assets and the average rate paid on interest-bearing liabilities, as well as the relative amounts of these assets and liabilities. Southern Bank is subject to interest rate risk to the degree that its interest-earning assets mature or reprice at different times, or on a varying basis, from its interest-bearing liabilities. Southern Bank’s noninterest income consists primarily of fees charged on transaction and loan accounts, interchange income from customer debit and ATM card use, gains on sales of loans to the secondary market, and increased cash surrender value of bank owned life insurance (“BOLI”). Southern Bank’s operating expenses include: employee compensation and benefits, occupancy expenses, legal and professional fees, federal deposit insurance premiums, amortization of intangible assets, and other general and administrative expenses. Southern Bank’s operations are significantly influenced by general economic conditions including monetary and fiscal policies of the U.S. government and the Federal Reserve Board. Additionally, Southern Bank is subject to policies and regulations issued by financial institution regulatory agencies including the Federal Reserve, the Missouri Division of Finance, and the Federal Deposit Insurance Corporation. Each of these factors may influence interest rates, loan demand, prepayment rates and deposit flows. Interest rates available on competing investments as well as general market interest rates influence the Bank’s cost of funds. Lending activities are affected by the demand for real estate and other types of loans, which in turn is affected by the interest rates at which such financing may be offered. The Bank intends to continue to focus on its lending programs for one- to four-family residential real estate, commercial real estate, commercial business and consumer financing on loans secured by properties or collateral located primarily in southeast Missouri and northeast Arkansas. FORWARD-LOOKING STATEMENTS This document, including information incorporated by reference, contains forward-looking statements about the Company and its subsidiaries which we believe are within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements include, without limitation, statements with respect to anticipated future operating and financial performance, growth opportunities, interest rates, cost savings and funding advantages expected or anticipated to be realized by management. Words such as “may,” “could,” “should,” “would,” “believe,” “anticipate,” “estimate,” “expect,” “intend,” “plan” and similar expressions are intended to identify these forward looking statements. Forward-looking statements by the Company and its management are based on beliefs, plans, objectives, goals, expectations, anticipations, estimates and the intentions of management and are not guarantees of future performance. The important factors we discuss below, as well as other factors discussed under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and identified in our filings with the SEC and those presented elsewhere by our management from time to time, could cause actual results to differ materially from those indicated by the forward-looking statements made in this document: • the strength of the United States economy in general and the strength of the local economies in which we conduct operations; • the effects of, and changes in, trade, monetary and fiscal policies and laws, including interest rate policies of the Federal Reserve Board; • inflation, interest rate, market and monetary fluctuations; • the timely development and acceptance of our new products and services and the perceived overall value of these products and services by users, including the features, pricing and quality compared to competitors’ products and services; • the willingness of users to substitute our products and services for products and services of our competitors; • the impact of changes in financial services’ laws and regulations (including laws concerning taxes, banking, securities and insurance); • the impact of technological changes; • acquisitions; • changes in consumer spending and saving habits; and • our success at managing the risks involved in the foregoing. The Company disclaims any obligation to update or revise any forward-looking statements based on the occurrence of future events, the receipt of new information, or otherwise. CRITICAL ACCOUNTING POLICIES The Company has established various accounting policies, which govern the application of accounting principles generally accepted in the United States of America in the preparation of our financial statements. Our significant accounting policies are described in the footnotes to the Consolidated Financial Statements. Certain accounting policies involve significant judgments and assumptions by management that have a material impact on the carrying value of certain assets and liabilities; management considers such accounting policies to be critical accounting policies. The judgments and assumptions used by management are based on historical experience and other factors, which are believed to be reasonable under the circumstances. Because of the nature of the judgments and assumptions made by management, actual results could differ from these judgments and estimates that could have a material impact on the carrying values of assets and liabilities and the results of operations of the Company. The allowance for losses on loans represents management’s best estimate of probable losses in the existing loan portfolio. The allowance for losses on loans [10] >FINANCIAL REVIEW(continued)< is increased by the provision for losses on loans charged to expense and reduced by loans charged off, net of recoveries. The provision for losses on loans is determined based on management’s assessment of several factors: reviews and evaluations of specific loans, changes in the nature and volume of the loan portfolio, current economic conditions and the related impact on specific borrowers and industry groups, historical loan loss experience, the level of classified and nonperforming loans and the results of regulatory examinations. Integral to the methodology for determining the adequacy of the allowance for loan losses is portfolio segmentation and impairment measurement. Under the Company’s methodology, loans are first segmented into 1) those comprising large groups of smaller-balance homogeneous loans, including single-family mortgages and installment loans, which are collectively evaluated for impairment and 2) all other loans which are individually evaluated. Those loans in the second category are further segmented utilizing a defined grading system which involves categorizing loans by severity of risk based on conditions that may affect the ability of the borrowers to repay their debt, such as current financial information, collateral valuations, historical payment experience, credit documentation, public information, and current trends. The loans subject to credit classification represent the portion of the portfolio subject to the greatest credit risk and where adjustments to the allowance for losses on loans as a result of provisions and charge-offs are most likely to have a significant impact on operations. A periodic review of selected credits (based on loan size and type) is conducted to identify loans with heightened risk or probable losses and to assign risk grades. The primary responsibility for this review rests with the loan administration personnel. This review is supplemented with periodic examinations of both selected credits and the credit review process by applicable regulatory agencies. The information from these reviews assists management in the timely identification of problems and potential problems and provides a basis for deciding whether the credit represents a probable loss or risk that should be recognized. Loans are considered impaired if, based on current information and events, it is probable that Southern Bank will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. The measurement of impaired loans is generally based on the fair value of the collateral for collateral-dependent loans. If the loan is not collateral-dependent, the measurement of impairment is based on the present value of expected future cash flows discounted at the historical effective interest rate or the observable market price of the loan. In measuring the fair value of the collateral, management uses the assumptions (i.e., discount rates) and methodologies (i.e., comparison to the recent selling price of similar assets) consistent with those that would be utilized by unrelated third parties. Impairment identified through this evaluation process is a component of the allowance for loan losses. If a loan that is individually evaluated for impairment is found to have none, it is grouped together with loans having similar characteristics (i.e., the same risk grade), and an allowance for loan losses is based upon historical average charge-offs for similar loans over the past five years, the historical average charge-off rate for developing trends in the economy, in industries and other factors. For portfolio loans that are evaluated for impairment as part of homogenous pools, an allowance is maintained based upon the average charge-offs for the past five years. Changes in the financial condition of individual borrowers, in economic conditions, in historical loss experience and in the conditions of the various markets in which collateral may be sold may all affect the required level of the allowance for losses on loans and the associated provision for losses on loans. FINANCIAL CONDITION General. The Company’s total assets increased $85.8 million, or 18.4%, to $552.1 million at June 30, 2010, when compared to $465.3 million at June 30, 2009. The growth was due to growth in the net loan portfolio of $49.7 million, growth in cash and equivalents of $25.3 million, and growth in available for sale investments of $6.8 million. Asset growth was funded by growth in deposit balances of $110.9 million, growth in repurchase agreement balances of $6.6 million, and an increase in equity of $3.6 million. The growth in deposits also funded a $35.3 million paydown in FHLB advances. Cash and equivalents.Cash and equivalents increased $25.3 million, or 313.4%, to $33.4 million at June 30, 2010, from $8.1 million at June 30, 2009. The growth was primarily comprised of excess balances held at the Federal Reserve, and was attributed to strong deposit growth during the fiscal year. Loans. Loans increased $49.7 million, or 13.5%, to $418.7 million at June 30, 2010, from $369.0 million at June 30, 2009. The growth in the loan portfolio was comprised principally of commercial real estate loans of $24.4 million, construction loans of $11.2 million, commercial loans of $8.4 million, consumer loans of $3.2 million, and residential real estate loans of $3.0 million. Allowance for Loan Losses. The allowance for loan losses increased $516,000, or 12.9%, from $4.0 million at June 30, 2009, to $4.5 million at June 30, 2010.The allowance for loan losses represented 1.06% of gross loans receivable at June 30, 2010, as compared to 1.07% of gross loans receivable at June 30, 2009. At June 30, 2010, nonperforming loans, which included loans past due greater than 90 days and nonaccruing loans, were $332,000, compared to $796,000 at June 30, 2009 (see also, Provision for Loan Losses, under Comparison of Operating Results for the Years Ended June 30, 2010 and 2009). Investments. The investment portfolio increased $6.8 million, or 11.3%, to $67.0 million at June 30, 2010, from $60.2 million at June 30, 2009. Investment growth was comprised primarily of U.S. government agencies and obligations of state and political subdivisions, and was partially offset by principal repayments on mortgage-backed securities (MBSs) and collateralized mortgage obligations (CMOs). Premises and Equipment. Premises and equipment decreased $485,000, to $7.7 million at June 30, 2010, from $8.1 million at June 30, 2009. The decrease was due to the sale of property previously acquired for future expansion and increased accumulated depreciation, partially offset by investment in buildings and equipment, including four new locations acquired in the July 2009 acquisition of the Southern Bank of Commerce (the July 2009 Acquisition). BOLI. The Bank purchased “key person” life insurance policies on six employees with a cash surrender value of $4.0 million in February, 2003. In addition, in October, 2004, the Bank purchased “key person” life insurance policies on 20 employees for $2.0 million. At June 30, 2010, the cash surrender value had increased to $7.8 million. Intangible Assets. Intangible assets generated through branch acquisitions in 2000 decreased $255,000 to $1.3 million as of June 30, 2010, and will continue to be amortized in accordance with ASC Topic 350.The July 2009 acquisition resulted in goodwill of $126,000, which will not be amortized, but will be tested for impairment at least annually, and a $184,000 core deposit intangible, which is being amortized over a five-year period using the straight-line method. Deposits. Deposits increased $110.9 million, or 35.6%, to $422.9 million at June 30, 2010, from $312.0 million at June 30, 2009. The deposit growth was [11] >FINANCIAL REVIEW(continued)< primarily comprised of increases in interest checking accounts of $38.6 million, certificate of deposit balances of $32.2 million, and passbook and statement savings accounts of $31.8 million.The increase in interest checking balances was attributed to the success of the Bank’s rewards checking product, and the increase in certificates and savings accounts was attributed to the July 2009 acquisition, followed by promotion of an above-market savings account product at those new locations for much of the fiscal year.Brokered CDs totaled $7.0 million at June 30, 2010, compared to $5.8 million at June 30, 2009.During fiscal 2010, public unit deposits increased by $11.5 million. Average interest-bearing deposits carried an average rate of 2.23% in fiscal 2010, compared to 2.64% in fiscal 2009. Borrowings. FHLB advances decreased $35.3 million, or 44.8%, to $43.5 million at June 30, 2010, from $78.8 million at June 30, 2009. The decrease was attributed to cash availability resulting from deposit growth and reasonable prepayment fees.At June 30, 2010, outstanding advances included no overnight or short term borrowings, compared to $6.3 million in overnight and short-term borrowings at June 30, 2009. Of the $43.5 million in advances, the entire amount carries fixed interest rates, and $34.5 million is subject to early redemption by the issuer. At June 30, 2010, long-term FHLB advances had a weighted average maturity of 4.8 years, compared to 3.8 years at June 30, 2009. At June 30, 2010, all FHLB advances had a weighted-average cost of 4.48%, as compared to 4.31% at June 30, 2009. Subordinated Debt. In March 2004, $7.0 million of Floating Rate Capital Securities of Southern Missouri Statutory Trust I with a liquidation value of $1,000 per share were issued. The securities mature in March 2034, were redeemable beginning in March 2009, and bear interest at a floating rate of three month LIBOR plus 275 basis points. Stockholders’ Equity. The Company’s stockholders’ equity increased by $3.6 million, or 8.7%, to $45.6 million at June 30, 2010, from $42.0 million at June 30, 2009. This increase was due to net income of $4.6 million, and a $470,000 increase in the market value of the investment portfolio, net of tax, and was partially offset by common and preferred dividend payments of $1.5 million. The Company completed its most recently announced share repurchase program on November 19, 2008, and has not announced a new repurchase plan. Due to the Company’s participation in the CPP, new repurchase activity is restricted. COMPARISON OF OPERATING RESULTS FOR THE YEARS ENDED JUNE 30, 2 Net Income. The Company’s net income available to common stockholders for the fiscal year ended June 30, 2010, was $4.1 million, an increase of $569,000, or 16.1%, from the $3.5 million net income available to common stockholders for the prior fiscal year.Before an effective dividend on preferred shares of $510,000, net income was $4.6 million for the 2010 fiscal year, an increase of $791,000, or 20.6%, compared to the $3.8 million in net income for the prior fiscal year.The increase in net income was primarily due to a $2.2 million increase in net interest income, a $1.3 million increase in noninterest income, a $351,000 decrease in income tax provisions, and a $150,000 decrease in loan loss provisions, partially offset by a $3.2 million increase in noninterest expense. Net Interest Income. Net interest income for fiscal 2010 was $16.3 million, an increase of $2.2 million, or 15.7%, when compared to the prior fiscal year. The increase was due to a $79.7 million increase in average interest-earning assets, partially offset by a five basis point decrease in the average interest rate spread. The decrease in interest rate spread was primarily a result of our strong deposit growth, accomplished in part due to our rewards checking product and an above-market savings account special in our new Arkansas market, coupled with resulting higher average cash balances (which earn a lower rate of return than our average interest-earning assets) during the fiscal year. For fiscal 2010, the average interest rate spread was 3.06%, compared to 3.11% for fiscal year 2009. At June 30, 2010, the spread was 3.08%. Interest Income. Interest income for fiscal 2010 was $27.5 million, an increase of $2.2 million, or 8.9%, when compared to the prior fiscal year. The increase was due to the $79.7 million increase in the average balance of interest-earning assets, partially offset by a 51 basis point decrease in the average yield earned on interest-earning assets, from 6.04% in fiscal 2009 to 5.53% in fiscal 2010. Interest income on loans receivable for fiscal 2010 was $24.6 million, an increase of $1.7 million, or 7.6%, when compared to the prior fiscal year.The increase was due to a $45.1 million increase in the average balance of loans receivable, partially offset by a 29 basis point decrease in the average yield earned on loans receivable, reflecting the decrease in market rates. Interest income on the investment portfolio and other interest-earning assets was $3.0 million for fiscal 2010, an increase of $516,000, or 20.9%, when compared to the prior fiscal year. The increase was due to a $34.7 million increase in the average balance of these assets, partially offset by a 92 basis point decrease in the average yield earned on these assets.The decreased yield was due primarily to higher average cash balances. Interest Expense. Interest expense was $11.2 million for fiscal 2010, an increase of $21,000, or 0.2%, when compared to the prior fiscal year.The increase was due to the $73.5 million increase in the average balance of interest-bearing liabilities, partially offset by a 46 basis point decrease in the average rate paid on interest-bearing liabilities, from 2.93% in fiscal 2009 to 2.47% in fiscal 2010. Interest expense on deposits was $8.1 million for fiscal 2010, an increase of $911,000, or 12.7%, when compared to the prior fiscal year. The increase was due to a $90.7 million increase in the average balance of interest-bearing deposits, partially offset by a 41 basis point decrease in the average rate paid on deposits outstanding, reflecting the decrease in market rates, despite above-market rates paid in new markets. Interest expense on FHLB advances was $2.7 million for fiscal 2010, a decrease of $764,000, or 22.1%, when compared to the prior fiscal year.The decrease was due to a $20.5 million decrease in the average balance of FHLB advances, partially offset by a 25 basis point increase in the average rate paid on advances, reflecting the repayment of short-term borrowings while long-term advances remained outstanding. In March 2009, $7.0 million of Floating Rate Capital Securities were issued, with an interest rate of three month LIBOR plus 275 basis points, repricing quarterly. Interest expense on these securities was $227,000 for fiscal 2010, as compared to $357,000 for the prior fiscal year, as the average rate paid decreased by 180 basis points, due to the decrease in the index. Provision for Loan Losses. A provision for loan losses is charged to earnings to bring the total allowance for loan losses to a level considered adequate by management to provide for probable loan losses based on prior loss experience, type and amount of loans in the portfolio, adverse situations that [12] >FINANCIAL REVIEW(continued)< may affect the borrower’s ability to repay, the estimated value of any underlying collateral, and current economic conditions. Management also considers other factors relating to the collectability of the loan portfolio. The provision for loan losses was $925,000 for fiscal 2010, compared to $1.2 million for the prior fiscal year. The decrease in provision was primarily due to less uncertainty in the regional economy and real estate market as compared to the prior fiscal year, while charge-offs and non-performing loans remained stable in the current fiscal year.Additionally, loans acquired through the July 2009 acquisition performed slightly better than anticipated, and have not required significant further provisioning. In fiscal 2010, net charge offs were $409,000, compared to $357,000 for the prior year. At June 30, 2010, classified assets totaled $8.0 million, or 1.4% of total assets, as compared to $9.7 million, or 2.1% of total assets, at June 30, 2009.Classified assets were generally comprised of loans secured by commercial and agricultural real estate, or inventory and equipment, as well as the Company’s investments in trust preferred securities, which totaled $1.5 million in book value.Three of these investments in pooled trust preferred securities with a total book value of $1.0 million (included in the total of $1.5 million, above) have deferred interest payments as of June 30, 2010; all other classified assets were performing in accordance with terms. All assets were classified due to concerns as to the borrowers’ ability to continue to generate sufficient cash flows to service the debt. The above provision was made based on management’s analysis of the various factors which affect the loan portfolio and management’s desire to maintain the allowance at a level considered adequate. Management performed a detailed analysis of the loan portfolio, including types of loans, the charge-off history, and an analysis of the allowance for loan losses. Management also considered the continued origination of loans secured by commercial businesses and commercial real estate, which bear an inherently higher levelof credit risk. While management believes the allowance for loan losses atJune 30, 2010, is adequate to cover all losses inherent in the portfolio, there can be no assurance that, in the future, increases in the allowance will not be necessary, or that actual losses will not exceed the allowance. Noninterest Income. Noninterest income was $3.1 million for fiscal 2010, an increase of $1.3 million, or 70.0%, when compared to the prior fiscal year.The increase was due to increased NSF fee collection, additional ATM and debit card transaction fee income, and increased gains on sales of secondary market loans, as well as charges of $679,000 incurred during fiscal 2009 to recognize the other-than-temporary impairment (OTTI) of two investments held by the Company (see Note 2 – Securities), with no corresponding charges in the current period.Exclusive of those fiscal 2009 OTTI charges, noninterest income would have increased 23.8% in fiscal 2010. The company expects noninterest income in fiscal 2011 to be lower or to show no increase from fiscal 2010, due primarily to new regulatory requirements related to NSF charges. Noninterest Expense. Noninterest expense was $12.5 million for fiscal 2010, an increase of $3.3 million, or 35.6%, when compared to the prior fiscal year.The increase resulted primarily from higher compensation, occupancy, and electronic banking expenses, a prepayment penalty for the FHLB advance prepaid in March 2010, a charge to dispose of fixed assets, and charges to write down the carrying value of foreclosed real estate held for sale.Compensation expenses were $6.3 million for fiscal 2010, an increase of $1.5 million, or 31.1%, when compared to the prior fiscal year.The increase was due to the July 2009 acquisition, the addition of key personnel, increased salaries, personnel, and increased benefit expenses.Occupancy expenses were $1.9 million for fiscal 2010, an increase of $341,000, or 22.3%, as we added four new locations with the July 2009 acquisition.Electronic banking and other charges increased due to the development and promotion of our popular new rewards checking product, as well as the additional costs of servicing those accounts. Provision for Income Taxes. The Company expensed an income tax provision of $1.4 million for fiscal 2010, a decrease of $351,000, or 20.5%, compared to $1.7 million expensed for fiscal 2009. The decrease was primarily due to tax benefits associated with the July 2009 acquisition, as well as continuing investments in tax-exempt securities and tax credits, partially offset by increased pre-tax income. COMPARISON OF OPERATING RESULTS FOR THE YEARS ENDED JUNE 30, 2 Net Income. The Company’s net income available to common stockholders for the fiscal year ended June 30, 2009, was $3.5 million, a decrease of $67,000, or 1.9%, from the $3.6 million net income available to common stockholders for the prior fiscal year.Before an effective dividend on preferred shares of $289,000, net income was $3.8 million for the 2009 fiscal year, an increase of $222,000, or 6.1%, compared to the $3.6 million in net income for the prior fiscal year.The increase in net income was primarily due to a $2.3 million increase in net interest income, partially offset by a $1.3 million increase in non-interest expense, a $592,000 decrease in non-interest income, and a $280,000 increase in loan loss provisions. Net Interest Income. Net interest income increased $2.3 million, or 19.7%, to $14.1 million for fiscal 2009, when compared to the prior fiscal year. The increase was primarily due to a $47.0 million increase in average interest-earning assets, combined with a 25 basis point increase in the average interest rate spread. The increase in interest rate spread was primarily a result of decreasing short-term interest rates, prompted by actions of the Federal Reserve’s Federal Open Market Committee, as well as a steepened yield curve for most of the fiscal year. For fiscal 2009, the average interest rate spread was 3.11%, compared to 2.86% for fiscal year 2008. At June 30, 2009, the spread was 3.11%. Interest Income. Interest income decreased $26,000 or 0.1%, to $25.3 million for fiscal 2009, when compared to the prior fiscal year. The decrease was primarily due to the 78 basis point decrease in the average yield earnedon interest-earning assets, from 6.82% in fiscal 2008 to 6.04% in fiscal 2009, mostly offset by the $47.0 million increase in the average balance of interest-earning assets. Interest income on loans receivable decreased by $455,000, or 2.0%, to $22.8 million for fiscal 2009 when compared to the prior fiscal year. The decrease was due to a 77 basis point decrease in the average yield earned on loans receivable, partially offset by a $32.2 million increase in the average balance of loans receivable. Interest income on the investment portfolio and other interest-earning assets increased $430,000 or 21.1%, to $2.5 million for fiscal 2009 when compared to the prior fiscal year. The increase was due to a $14.8 million increase in the average balance of these assets, partially offset by a 36 basis point decrease in the average yield earned on these assets. [13] >FINANCIAL REVIEW(continued)< Interest Expense. Interest expense decreased $2.3 million, or 17.3%, to $11.2 million for fiscal 2009 when compared to the prior fiscal year. The decrease was due to the 103 basis point decrease in the average rate paid on interest-bearing liabilities, from 3.96% in fiscal 2008 to 2.93% in fiscal 2009, reflecting the decrease in market rates, partially offset by a $39.2 million increase in the average balance of interest-bearing liabilities. Interest expense on deposits decreased $2.1 million, or 22.6%, to $7.2 million for fiscal 2009 when compared to the prior fiscal year. The decrease was due to a 98 basis point decrease in the average rate paid on deposits, partially offset by a $16.0 million increase in average deposits outstanding. Interest expense on FHLB advances increased $378,000, or 12.3%, to $3.5 million for fiscal 2009 when compared to the prior fiscal year. The increase was due to the $19.4 million increase in the average balance of FHLB advances for fiscal 2009, partially offset by the 82 basis point decrease in the average rate paid on advances, reflecting the decrease in market rates. In March 2009, $7.0 million of Floating Rate Capital Securities were issued, with an interest rate of three month LIBOR plus 275 basis points, repricing quarterly. Interest expense on these securities was $357,000 for fiscal 2009 as compared to $539,000 for the prior fiscal year. This decrease was due to the average rate paid decreasing by 252 basis points. Provision for Loan Losses. A provision for loan losses is charged to earnings to bring the total allowance for loan losses to a level considered adequate by management to provide for probable loan losses based on prior loss experience, type and amount of loans in the portfolio, adverse situations that may affect the borrower’s ability to repay, the estimated value of any underlying collateral, and current economic conditions. Management also considers other factors relating to the collectability of the loan portfolio. The provision for loan losses was $1.2 million for fiscal 2009, compared to $723,000 for the prior fiscal year. The increase in provision was primarily due to loan growth, the deteriorating health of the national and regional economy, the potential for declining real estate collateral values, and increased non-performing asset levels experienced by the Company. In fiscal 2009, net charge offs were $357,000, compared to net recoveries of $90,000 for the prior year. At June 30, 2009, classified assets totaled $9.7 million, or 2.1% of total assets, compared to classified assets of $4.5 million, or 1.1% of total assets, at June 30, 2008.The increase is primarily due to the classification of two loans totaling $3.5 million outstanding to a bank holding company, as well as the classification of the Company’s investments in pooled trust preferred securities with a book value of $1.5 million (see Note 2 – Securities). Other classified assets were generally comprised of loans secured by commercial and agricultural real estate, or inventory and equipment.Two investments in pooled trust preferred securities with a total book value of $559,000 (included in the total of $1.5 million, above) have deferred interest payments as of June 30, 2009; all other classified assets were performing in accordance with terms.All assets were classified due to concerns as to the borrowers’ ability to continue to generate sufficient cash flows to service the debt. The above provision was made based on management’s analysis of the various factors which affect the loan portfolio and management’s desire to maintain the allowance at a level considered adequate. Management performed a detailed analysis of the loan portfolio, including types of loans, the charge-off history, and an analysis of the allowance for loan losses. Management also considered the continued origination of loans secured by commercial businesses and commercial real estate, which bear an inherently higher level of credit risk. While management believes the allowance for loan losses at June 30, 2009, is adequate to cover all losses inherent in the portfolio, there can be no assurance that, in the future, increases in the allowance will not be necessary, or that actual losses will not exceed the allowance. Noninterest Income. Noninterest income decreased $592,000, or 24.6%, to $1.8 million for fiscal 2009, when compared to the prior fiscal year.The decrease was primarily due to charges of $679,000 incurred to recognize the other-than-temporary impairment of two investments held by the Company (see Note 2 – Securities).Exclusive of those charges, noninterest income would have increased 3.6% in fiscal 2009, attributable to increased debit and ATM card income, secondary market income, loan fees and late charges, partially offset by decreases in NSF and account service charges, miscellaneous customer fees, and smaller increases in the cash surrender value of BOLI. Noninterest Expense. Noninterest expense increased $1.1 million, or 14.1%, to $9.2 million for fiscal 2009, when compared to the prior fiscal year.The increase resulted primarily from higher deposit insurance assessments, compensation expenses, legal and professional fees, and electronic banking and other charges.These increases were partially offset by lower charges for correspondent banking services and insurance.Deposit insurance assessments were $536,000 for fiscal 2009, an increase of $506,000 when compared to the prior year, the result of base assessment rate increases and special assessments collected by the FDIC to rebuild depleted insurance fund balances.Compensation expenses were $4.8 million, an increase of $371,000, or 8.4%, when compared to the prior fiscal year.The increase was due to increased salaries, the addition of key personnel, and increased health care benefit costs.Legal expenses increased due primarily to work required for the acquisition of the Southern Bank of Commerce.Electronic banking and other charges increased due to the development and promotion of our popular new rewards checking product, as well as the additional costs of servicing those accounts. Provision for Income Taxes. The Company expensed an income tax provision of $1.7 million for fiscal 2009, a decrease of $63,000, or 3.6%, compared to $1.8 million in fiscal 2008. The decrease was primarily due to larger investments in tax-exempt securities and tax credits, partially offset by increased pre-tax income. [14] >FINANCIAL REVIEW(continued)< QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The goal of the Company’s asset/liability management strategy is to manage the interest rate sensitivity of both interest-earning assets and interest-bearing liabilities in order to maximize net interest income without exposing the Company to an excessive level of interest rate risk. The Company employs various strategies intended to manage the potential effect that changing interest rates may have on future operating results. The primary asset/liability management strategy has been to focus on matching the anticipated repricing intervals of interest-earning assets and interest-bearing liabilities. At times, however, depending on the level of general interest rates, the relationship between long- and short-term interest rates, market conditions and competitive factors, the Company may increase its interest rate risk position in order to maintain its net interest margin. In an effort to manage the interest rate risk resulting from fixed rate lending, the Company has utilized longer term (up to 10 year maturities), fixed-rate FHLB advances, which may be subject to early redemption, to offset interest rate risk. Other elements of the Company’s current asset/liability strategy include: (i) increasing originations of commercial real estate, commercial business loans, agricultural real estate, and agricultural operating lines, which typically provide higher yields and shorter repricing periods, but inherently increase credit risk, (ii) limiting the price volatility of the investment portfolio by maintaining a weighted average maturity of five years or less, (iii) actively soliciting less rate-sensitive deposits, and (iv) offering competitively priced money market accounts and CDs with maturities of up to five years. The degree to which each segment of the strategy is achieved will affect profitability and exposure to interest rate risk. The Company continues to generate long-term, fixed-rate residential loans. During the year ended June 30, 2010, fixed rate residential loan originations totaled $17.0 million, compared to $23.1 million during the prior year. At June 30, 2010, the fixed-rate residential loan portfolio totaled $103.3 million, with a weighted average maturity of 192 months, compared to $96.6 million with a weighted average maturity of 206 months at June 30, 2009. The Company originated $11.9 million in adjustable rate residential loans during the year ended June 30, 2010, compared to $14.3 million during the prior year. At June 30, 2010, fixed rate loans with remaining maturities in excess of 10 years totaled $99.5 million, or 23.5%, of loans receivable, compared to $90.4 million, or 24.2%, of loans receivable, at June 30, 2009. The Company originated $53.2 million in fixed rate commercial and commercial real estate loans during the year ended June 30, 2010, compared to $57.7 million during the prior fiscal year. The Company also originated $68.4 million in adjustable rate commercial and commercial real estate loans during the year ended June 30, 2010, compared to $74.0 million during the prior year. At June 30, 2010, adjustable-rate home equity lines of credit had increased to $12.9 million as compared to $11.0 million as of June 30, 2009.At June 30, 2010, the Company’s weighted average life of its investment portfolio was 2.9 years, as compared to 3.9 years at June 30, 2009.At June 30, 2010, CDs with original terms of two years or more totaled $66.8 million compared to $45.7 million at June 30, 2009. INTEREST RATE SENSITIVITY ANALYSIS The following table sets forth as of June 30, 2010, and 2009, management’s estimates of the projected changes in net portfolio value in the event of 1%, 2% and 3%, instantaneous, permanent increases or decreases in market interest rates. Computations in the table below are based on prospective effects of hypothetical changes in interest rates and are based on an internally generated model using the actual maturity and repricing schedules for Southern Bank’s loans and deposits, adjusted by management’s assumptions for prepayment rates and deposit runoff. Further, the computations do not consider any reactions that the Bank may undertake in response to changes in interest rates. These projected changes should not be relied upon as indicative of actual results in any of the aforementioned interest rate changes. Management cannot accurately predict future interest rates or their effect on the Company’s NPV and net interest income in the future. Certain shortcomings are inherent in the method of analysis presented in the computation of NPV and net interest income. For example, although certain assets and liabilities may have similar maturities or periods of repricing, they may react in different degrees to changes in market interest rates. Also, the interest rates on certain types of assets and liabilities may fluctuate in advance of changes in market interest rates, while interest rates on other types of assets and liabilities may lag behind changes in market interest rates. Additionally, most of Southern Bank’s loans have features which restrict changes in interest rates on a short-term basis and over the life of the asset. Further, in the event of a change in interest rates, prepayment and early withdrawal levels would likely deviate significantly from those assumed in calculating the foregoing table. Finally, the ability of many borrowers to service their debt may decrease in the event of an interest rate increase. June 30, 2010 Net Portfolio NPV as % of PV of Assets $ Amount $ Change % Change NPV Ratio Change Change in Rates (dollars in thousands) +300 bp 14 +200 bp 12 +100 bp 8 0 bp - - 9.30 - -100 bp -1.00 -200 bp -2.04 -300 bp -2.38 June 30, 2009 Net Portfolio NPV as % of PV of Assets $ Amount $ Change % Change NPV Ratio Change Change in Rates (dollars in thousands) +300 bp -0.61 +200 bp -0.22 +100 bp 0 bp - - - -100 bp -0.67 -200 bp -1.24 -300 bp -1.41 The Company has worked to limit its exposure to rising rates in the current historically low rate environment by (a) increasing the share of funding on its balance sheet obtained from non-maturity transaction accounts, (b) reducing FHLB borrowings - of which, the reduced balances were generally short in duration, (c) holding cash at June 30, 2010, as compared to an overnight borrowing position at June 30, 2009, and (d) limiting the duration of its available-for-sale investment portfolio. [15] >FINANCIAL REVIEW(continued)< LIQUIDITY AND CAPITAL RESOURCES Southern Missouri’s primary potential sources of funds include deposit growth, securities sold under agreements to repurchase, FHLB advances, amortization and prepayment of loan principal, investment maturities and sales, and ongoing operating results. While scheduled repayments on loans and securities as well as the maturity of short-term investments are a relatively predictable source of funding, deposit flows, FHLB advance redemptions and loan and security prepayment rates are significantly influenced by factors outside of the Bank’s control, including general economic conditions and market competition. The Bank has relied on FHLB advances as a source for funding cash or liquidity needs. Southern Missouri uses its liquid assets as well as other funding sources to meet ongoing commitments, to fund loan commitments, to repay maturing certificates of deposit and FHLB advances, to make investments, to fund other deposit withdrawals and to meet operating expenses. At June 30, 2010, the Bank had outstanding commitments to extend credit of $68.6 million (including $54.2 million in unused lines of credit). Total commitments to originate fixed-rate loans with terms in excess of one year were $3.9 million at rates ranging from 3.75% to 10.00%, with a weighted-average of 5.92%. Management anticipates that current funding sources will be adequate to meet foreseeable liquidity needs. For the year ended June 30, 2010, Southern Missouri increased deposits and securities sold under agreements to repurchase by $110.9 million and $6.6 million, respectively, and decreased FHLB advances by $35.3 million. During the prior year, Southern Missouri increased deposits, securities sold under agreements to repurchase, and FHLB advances by $19.7 million, $1.9 million, and $14.7 million, respectively. At June 30, 2010, the Bank had pledged $204.3 million of its residential and commercial real estate loan portfolios to the FHLB for available credit of approximately $149.8 million, of which $43.5 million had been advanced, and another $3 million had been used for the issuance of a letter of credit to secure a public unit deposit.The Bank also pledged $45.8 of its agricultural real estate and agricultural operating and equipment loans to the Federal Reserve’s discount window for available credit of approximately $30.7, none of which had been advanced.In addition, the Bank has the ability to pledge several of its other loan portfolios, including, for example, its home equity and commercial business loans, which could provide collateral for an additional $19.9 million in borrowings at June 30, 2010.In total, FHLB borrowings are generally limited to 40% of Bank assets, or approximately $220 million, which means that an amount up to $173.5 million may still be eligible to be borrowed from the FHLB, subject to available collateral. Along with the ability to borrow from the FHLB and Federal Reserve, management believes its liquid resources will be sufficient to meet the Company’s liquidity needs. Liquidity management is an ongoing responsibility of the Bank’s management. The Bank adjusts its investment in liquid assets based upon a variety of factors including (i) expected loan demand and deposit flows, (ii) anticipated investment and FHLB advance maturities, (iii) the impact on profitability, and (iv) asset/liability management objectives. At June 30, 2010, the Bank had $147.9 million in CDs maturing within one year and $260.7 million in other deposits and securities sold under agreements to repurchase without a specified maturity, as compared to the prior year of $112.8 million in CDs maturing within one year and $175.4 million in other deposits and securities sold under agreements to repurchase without a specified maturity. Management believes that most maturing interest-bearing liabilities will be retained or replaced by new interest-bearing liabilities. Also at June 30, 2010, the Bank had $18.0 million in FHLB advances eligible for early redemption by the lender within one year. REGULATORY CAPITAL Federally insured financial institutions are required to maintain minimum levels of regulatory capital. FDIC regulations establish capital requirements, including a leverage (or core capital) requirement and a risk-based capital requirement. The FDIC is also authorized to impose capital requirements in excess of these standards on individual institutions on a case-by-case basis. At June 30, 2010, the Bank exceeded regulatory capital requirements with core and total risk-based capital of $45.4 million and $50.5 million, or 8.36% and 12.50% of adjusted total assets and risk-weighted assets, respectively. These capital levels exceeded minimum requirements of 4.0% and 8.0%, respectively, and well-capitalized requirements of 5% and 10%, respectively for adjusted total assets and risk-weighted assets. (See Note 12 - Stockholders’ Equity and Regulatory Capital.) IMPACT OF INFLATION The consolidated financial statements and related data presented herein have been prepared in accordance with U.S. generally accepted accounting principles, which require the measurement of financial position and operating results in historical dollars without considering changes in the relative purchasing power of money over time due to inflation. The primary impact of inflation on the operations of the Company is reflected in increased operating costs. Unlike most industrial companies, virtually all of the assets and liabilities of a financial institution are monetary in nature. As a result, changes in interest rates generally have a more significant impact on a financial institution’s performance than does inflation. Interest rates do not necessarily move in the same direction or to the same extent as the prices of goods and services. In the current interest rate environment, liquidity and maturity structure of the Company’s assets and liabilities are critical to the maintenance of acceptable performance levels. AVERAGE BALANCE, INTEREST AND AVERAGE YIELDS AND RATES The table on the following page sets forth certain information relating to the Company’s average interest-earning assets and interest-bearing liabilities and reflects the average yield on assets and the average cost of liabilities for the periods indicated. These yields and costs are derived by dividing income or expense by the average balance of assets or liabilities, respectively, for the years indicated. Nonaccrual loans are included in the net loan category. The table also presents information with respect to the difference between the weighted-average yield earned on interest-earning assets and the weighted-average rate paid on interest-bearing liabilities, or interest rate spread, which financial institutions have traditionally used as an indicator of profitability. Another indicator of an institution’s net interest income is its net yield on interest-earning assets, which is its net interest income divided by the average balance of interest-earning assets. Net interest income is affected by the interest rate spread and by the relative amounts of interest-earning assets and interest-bearing liabilities. When interest-earning assets approximate or exceedinterest-bearing liabilities, any positive interest rate spread will generate net interest income. [16] >FINANCIAL REVIEW(continued)< (dollars in thousands) Year Ended June 30 Average Balance Interest and Dividends Yield/ Cost Average Balance Interest and Dividends Yield/ Cost Average Balance Interest and Dividends Yield/ Cost Interest-earning assets: Mortgage loans (1) $ $ % $ $ % $ $ % Other loans (1) Total net loans Mortgage-backed securities Investment securities (2) Other interest-earning assets 35 59 TOTAL INTEREST- EARNING ASSETS (1) Other noninterest-earning assets (3) - TOTAL ASSETS $ $ - $ $ - $ $ - Interest-bearing liabilities: Savings accounts $ $ % $ $ % $ $ % NOW accounts Money market accounts 99 99 Certificates of deposit TOTAL INTEREST- BEARING DEPOSITS Borrowings: Securities sold under agreements to repurchase FHLB advances Junior subordinated debt TOTAL INTEREST- BEARING LIABILITIES Noninterest-bearing demand deposits - Other liabilities - TOTAL LIABILITIES - - - Stockholders’ equity - TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ - $ $ - $ $ - Net interest income $ $ $ Interest rate spread (4) % % % Net interest margin (5) % % % Ratio of average interest-earning assets to average interest-bearing liabilities % % % Calculated net of deferred loan fees, loan discounts and loans-in-process. Nonaccrual loans are included in average loans. Includes FHLB stock and related cash dividends. Includes equity securities and related cash dividends. Represents the difference between the average rate on interest-earning assets and the average cost of interest-bearing liabilities. Represents net interest income divided by average interest-earning assets. [17] YIELDS EARNED AND RATES PAID The following table sets forth for the periods and at the dates indicated, the weighted average yields earned on the Company’s assets, the weighted average interest rates paid on the Company’s liabilities, together with the net yield on interest-earning assets. At June 30, For The Year Ended June 30, Weighted-average yield on loan portfolio 5.98% 6.10% 6.39% 7.16% Weighted-average yield on mortgage-backed securities Weighted-average yield on investment securities (1) Weighted-average yield on other interest-earning assets Weighted-average yield on all interest-earning assets Weighted-average rate paid on deposits Weighted-average rate paid on securities sold under agreements to repurchase Weighted-average rate paid on FHLB advances Weighted-average rate paid on subordinated debt Weighted-average rate paid on all interest-bearing liabilities Interest rate spread (spread between weighted average rate on all interest-earning assets and all interest-bearing liabilities) Net interest margin (net interest income as a percentage of average interest-earning assets) (1) Includes Federal Home Loan Bank stock. RATE/VOLUME ANALYSIS The following table sets forth the effects of changing rates and volumes on net interest income of the Company. Information is provided with respect to (i) effects on interest income attributable to changes in volume (changes in volume multiplied by prior rate), (ii) effects on interest income attributable to changes in rate (changes in rate multiplied by prior volume), and (iii) changes in rate/volume (change in rate multiplied by change in volume). Years Ended June 30, 2010 Compared to 2009 Increase (Decrease) Due to Years Ended June 30, 2009 Compared to 2008 Increase (Decrease) Due to Rate/ Rate/ (dollars in thousands) Rate Volume Volume Net Rate Volume Volume Net Interest-earning assets Loans receivable (1) $ ) $ $ ) $ $ ) $ $ ) $ ) Mortgage-backed securities ) 7 - ) 15 13 Investment securities (2) 59 33 ) ) 24 ) Other interest-earning deposits ) ) 80 ) 7 (3 ) ) Total net change in income on interest-earning assets ) Interest-bearing liabilities: Deposits ) Securities sold under agreements to repurchase ) 31 (3
